IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                May 17, 2016 Session

      STATE OF TENNESSEE v. TONYA LAVETTE CHRISTOPHER

               Appeal from the Criminal Court for Hamilton County
                        No. 294102   Don W. Poole, Judge


               No. E2015-02038-CCA-R3-CD – Filed October 6, 2016


The Defendant, Tonya Lavette Christopher, pled guilty to driving under the influence
(DUI), first offense. See Tenn. Code Ann. § 55-10-401. The Defendant‟s plea
agreement preserved a certified question of law regarding the legality of the police
encounter which preceded her arrest. Following our review, we conclude that the police
officer‟s detention of the Defendant was justified upon reasonable suspicion of
obstructing a roadway in violation of Tennessee Code Annotated section 39-17-307.
Accordingly, the DUI judgment is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., joined. JAMES CURWOOD WITT, JR., J., filed a separate concurring
opinion.

Steven E. Smith, District Public Defender; and Coty Wamp, Assistant District Public
Defender, for the appellant, Tonya Lavette Christopher.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Neal Pinkston, District Attorney General; and Bates W. Bryan, Jr.,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                   OPINION
                             FACTUAL BACKGROUND

       Following her August 30, 2014 arrest, a Hamilton County grand jury returned an
indictment charging the Defendant with DUI and DUI per se in violation of Tennessee
Code Annotated section 55-10-401. On June 18, 2015, the Defendant filed a motion to
suppress evidence of her intoxication, arguing that her seizure was unlawful because the
seizing officer did not have reasonable suspicion that a criminal offense had been or was
about to be committed. The trial court thereafter held a hearing on the motion on August
17, 2015, and the following evidence was presented.

       Chattanooga Police Department (“CPD”) Officer Hunter Morgan testified that,
shortly after 1:00 a.m., on August 30, 2014, he was on patrol near the intersection of
Nautical Way and Holiday Hills Circle—an area, that according to Ofc. Morgan,
“tend[ed] to be a problem spot for a lot of gang members and various crimes.” As he
approached the intersection‟s stop sign, Ofc. Morgan observed, “[a]bout a hundred yards
down the road,”1 “a vehicle stopped in the middle of the road, direct middle, [with the]
doors open,” and the “lights were on.” Ofc. Morgan went to assess “what was going on,”
by “ma[king] contact” with the vehicle and its occupants.

       According to Ofc. Morgan, upon his approach, he was unable to “get around the
vehicle” because “they were parked directly in the middle of road.” He exited his patrol
car and “made contact” with the driver, the Defendant. At first, Ofc. Morgan “was
simply . . . just going to ask her to move,” however, upon “immediately talking” with the
Defendant, Ofc. Morgan saw “alcohol on [the Defendant‟s] person, observed alcohol in
the floorboard of the front seat, [and] smelled it.” He asked the Defendant to step out of
the vehicle, but when she attempted to comply with Ofc. Morgan‟s request, she was
unable to “stand up straight” and had to “hold[] on to the car.” He also smelled an odor
of alcohol “about” the Defendant. Ofc. Morgan then administered field sobriety tests,
which the Defendant performed unsatisfactorily. The Defendant agreed to submit to a
blood test, and the results showed a blood alcohol concentration of 0.209 percent.

       On cross-examination, Ofc. Morgan acknowledged that this was his first DUI stop.
When Ofc. Morgan initially observed the Defendant‟s vehicle, he “was on a hill” and
“saw her vehicle down about halfway down the hill.” Furthermore, he “saw someone
standing on the outside of” the car, recollecting that the person “was standing on the back
passenger[‟s] side door[,]” although he could not say for certain. Thereafter, he “stopped
behind” the Defendant‟s car, but he could not recall, due to the passage of time, whether
he activated his vehicle‟s blue lights. He opined that he did not.

       Ofc. Morgan stated specifically that he stopped the Defendant because she “was
obstructing the roadway,” and “[he] couldn‟t get around [her car].” Although he could
not remember which specific doors of the vehicle were open, he did recall with some
confidence that the engine was running, that “somebody was standing up,” and that a
male was present. He also confirmed that this was a residential area, that the streets were


1
  On cross-examination, Ofc. Morgan said he was only twenty to thirty yards away. The trial judge later
asked about this discrepancy, and Ofc. Morgan stated that he could not recall the precise distance with
any certainty but that it was “[p]robably” thirty to sixty yards.
                                                 -2-
not “lined for traffic[,]” that there were no other cars in the area, and that his patrol car‟s
video equipment was not working at the time of the stop.

       Hugo Ruiz testified that he was an investigator for the public defender‟s office and
that he assisted with the Defendant‟s case. Mr. Ruiz confirmed that the address of 7700
Nautical Way was listed on the affidavit of complaint, and photographs he took of the
intersection at Nautical Way and Holiday Hills Circle were admitted as exhibits. One
photograph depicted the street signs at the intersection, showing the 7700 block of
Nautical Way. The roadway “[a]t that intersection” measured twenty-seven feet and six
inches, according to Mr. Ruiz. The “street width” of Holiday Hills Circle was twenty-
seven feet and five inches. Mr. Ruiz testified that four and one-half cars, all being
approximately six-feet wide like the Ford Taurus he was driving, could fit “touching side-
by-side” within the roadway. Based upon his measurements, Mr. Ruiz opined that a car
could have passed on either side of another car “parked smack dab in the middle of either
Nautical Way or Holiday Hills[.]”

      Mr. June Wells, testifying as a defense witness, said that he worked with the
Defendant‟s boyfriend, that the Defendant‟s boyfriend was giving him a ride home on
August 30, 2014, and that they stopped by the house that the Defendant‟s boyfriend
shared with the Defendant so that they could switch cars. Mr. Wells believed the
Defendant and her boyfriend resided in a duplex on Nautical Way.

       When the Defendant‟s boyfriend went inside, Mr. Wells moved to the passenger
seat of the couple‟s other vehicle. However, it was the Defendant who returned to the car
and got into the driver‟s seat, not the Defendant‟s boyfriend as Mr. Wells had expected,
because the couple had apparently gotten into an argument. They pulled out of the
driveway, and Mr. Wells asked the Defendant if everything was okay. According to Mr.
Wells, the Defendant stopped the vehicle and “pulled over to the side” of the roadway so
that they could talk about what was going on. Mr. Wells opened his door and placed his
feet on the ground outside of the vehicle, and a conversation between the two ensued.
According to Mr. Wells, the car was close enough to the side of the road that Mr. Wells
was “playing in the dirt and gravel with [his] feet” and the passenger‟s side door “swung
over the grass.”

       Mr. Wells testified that they had only gotten about “one or two houses away” from
the Defendant‟s home when the Defendant stopped the car. They sat there talking for
about five minutes before Ofc. Morgan pulled in behind the vehicle and activated his
patrol car‟s blue lights. Mr. Wells opined on cross-examination that the Defendant did
not appear intoxicated, that the Defendant “looked normal[,]” that the Defendant did not
have “[a]ny odor of alcohol about her at all[,]” and that he did not notice anything out of
the ordinary until Ofc. Morgan “found the bottle” in the Defendant‟s vehicle.

                                              -3-
      The defense recalled Ofc. Morgan. Ofc. Morgan clarified that the Defendant‟s car
was parked on Holiday Hills. He stated that he listed the “block range” of 7700 Nautical
Way on the affidavit of complaint and that the stop occurred approximately twenty feet
away from the intersection of Nautical Way and Holiday Hills.

        Following the conclusion of proof, the trial court took the matter under
advisement. By order dated September 16, 2015, the trial court denied the Defendant‟s
suppression motion. The trial court first determined that the Defendant was seized when
Ofc. Morgan pulled in behind the Defendant and activated his blue lights, noting that
Ofc. Morgan was unable to contradict Mr. Wells‟s testimony that the patrol car‟s blue
lights had been activated and that the State did not dispute “the point of seizure.”
However, the trial court then went on to accredit Ofc. Morgan‟s testimony “regarding the
[D]efendant‟s vehicle‟s location in the middle of the road.” Addressing the Defendant‟s
argument that, even if her vehicle were in the middle of road, Ofc. Morgan still had room
to pass, the trial court accredited Mr. Ruiz‟s testimony “regarding the width of the road,
twenty-seven-and-one-half feet, and the width of his vehicle, six feet[.]” However, the
trial court continued, Mr. Ruiz‟s testimony

      alone, without evidence regarding the width of the [D]efendant‟s vehicle
      with an open door and the width of [Ofc.] Morgan‟s patrol vehicle and
      without more evidence regarding the precise location and activity of the
      person outside of the [D]efendant‟s vehicle, does not give the [c]ourt
      sufficient reason to question [Ofc.] Morgan‟s testimony regarding the
      insufficiency of the clearance[.]

            . . . [D]epending on the location and activity of the person outside
      the vehicle, on one side less [sic], obstruction is not solely a matter of
      width. Presumably, an animal on a road can obstruct the road, if not
      because the animal is wide, because the animal‟s movements are
      unpredictable.    Perhaps uncertainty about the movement of the
      [D]efendant‟s vehicle or its occupants was another reason for [Ofc.]
      Morgan‟s assessment of the sufficiency of the clearance.

Finally, the trial court disagreed with the Defendant‟s contention that, “even if she did
obstruct the road, it was obvious that the obstruction was momentary[,]” reasoning that
Mr. Wells‟s testimony illustrated that it was “not necessarily obvious that a vehicle with
an open door and person outside it is ready to move.”

      Subsequently, on October 13, 2015, the Defendant pled guilty to one count of
DUI, and in exchange, she received a sentence of eleven months and twenty-nine days to


                                           -4-
be served on unsupervised probation after seven days‟ incarceration.2 As part of her
guilty plea, the Defendant properly preserved the following certified question of law
pursuant to Tennessee Rule of Criminal Procedure 37(b)(2):

       Whether the stop and seizure of the Defendant were based upon reasonable
       suspicion supported by specific and articulable facts that a criminal offense
       had been or was about to be committed[.]

The judgment form provided that both the State and the trial court consented to the
reservation and were of the opinion that the certified question was dispositive of the case.
The matter is now before this court for our review.

                                            ANALYSIS

        Although this case comes to us on appeal as a certified question of law under
Tennessee Rule of Criminal Procedure 37(b)(2), we review it under the same standard as
an appeal from a judgment denying a motion to suppress. See State v. Nicholson, 188
S.W.3d 649, 656 (Tenn. 2006). The “trial court‟s findings of fact in a suppression
hearing will be upheld unless the evidence preponderates otherwise.” State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). Likewise, questions of credibility, the weight and value of
the evidence, and the resolution of conflicting evidence are matters entrusted to the trial
court. State v. Binette, 33 S.W.3d 215, 217 (Tenn. 2000) (citing Odom, 928 S.W.2d at
23). Furthermore, although “[t]he party prevailing in the trial court is entitled to the
strongest legitimate view of the evidence adduced at the suppression hearing as well as
all reasonable and legitimate inferences that may be drawn from that evidence,” Odom,
928 S.W.2d at 23, the burden remains on the State to prove that a warrantless search was
constitutionally permissible. Nicholson, 188 S.W.3d at 656-57; State v. Henning, 975
S.W.2d 290, 298 (Tenn. 1998). Our review of the application of the law to the facts is de
novo. State v. Day, 263 S.W.3d 891, 900 (Tenn. 2008).

        The Fourth Amendment to the Constitution of the United States, applicable to the
states through the Fourteenth Amendment as recognized in Mapp v. Ohio, 367 U.S. 643,
650 (1961), provides as follows:

       The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated,
       and no warrants shall issue, but upon probable cause, supported by oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized.

2
   The Defendant failed to include a transcript of the guilty plea submission hearing in the appellate
record.
                                                 -5-
Similarly, article I, section 7 of the Tennessee Constitution provides

        [t]hat the people shall be secure in their persons, houses, papers and
        possessions, from unreasonable searches and seizures; and that general
        warrants, whereby an officer may be commanded to search suspected
        places, without evidence of the fact committed, or to seize any person or
        persons not named, whose offences are not particularly described and
        supported by evidence, are dangerous to liberty and ought not to be granted.

Any warrantless search or seizure is presumed to be unreasonable and requires the State
to prove by a preponderance of the evidence that the search or seizure was conducted
pursuant to an exception to the warrant requirement. State v. Simpson, 968 S.W.2d 776,
780 (Tenn. 1998).

        Historically, three categories of police-citizen interaction have been judicially
designated: (1) full-scale arrest, which must be supported by probable cause, see Brown
v. Illinois, 422 U.S. 590, 598 (1975); State v. Ferrante, 269 S.W.3d 908, 913 (Tenn.
2008); (2) brief investigatory detention, which must be supported by reasonable suspicion
of criminal activity, see Terry v. Ohio, 392 U.S. 1, 27 (1968); State v. Williams, 185
S.W.3d 311, 315 (Tenn. 2006), abrogated in part by State v. Kenneth McCormick, ---
S.W.3d ---, 2016 WL 2742841, at *7-8 (Tenn. May 10, 2016) (wherein our supreme court
reconsidered Williams‟s treatment of the community caretaker exception in dealing with
stopped vehicles); and (3) brief police-citizen encounter that requires no objective
justification, see Florida v. Bostick, 501 U.S. 429, 434 (1991); State v. Daniel, 12 S.W.3d
420, 424 (Tenn. 2000). The case before us involves a brief investigatory detention, and
accordingly, we must determine whether at the time the Defendant was detained, Ofc.
Morgan had reasonable suspicion that the Defendant had committed a crime.3

3
    We are constrained to note that the analysis of this issue would likely be impacted by our supreme
court‟s recent opinion in McCormick, by providing an alternative basis for affirmance. In McCormick
our supreme court expressly overruled State v. Moats, 403 S.W.3d 170, 190 (Tenn. 2013), which
“confined the community caretaking doctrine to consensual police-citizen encounters[,]” holding, instead,
that “the community caretaking doctrine „is analytically distinct from consensual encounters and [may be]
invoked to validate a search or seizure as reasonable‟ under the Fourth Amendment and article I, section 7
of the Tennessee Constitution.” 2016 WL 2742841, at *7-8 (quoting People v. Luedemann, 857 N.E.2d
187, 198-99 (Ill. 2006)) (alteration in original). The McCormick court “emphasize[d] that the community
caretaking doctrine „is not relevant to determining whether police conduct amounted to a seizure in the
first place.‟” Id. at *8 (quoting Luedemann, 857 N.E.2d at 198-99). In so holding, our supreme court
created a fourth category of interaction between law enforcement and private citizens. However, by the
limited issue in the certified question, the Defendant challenged only the stop and seizure of her vehicle
on the ground that Ofc. Morgan lacked reasonable suspicion that there was criminal activity taking place,
i.e., that she was obstructing a roadway. This court cannot go beyond the precise issue presented, being
“limited to consideration of the question preserved[,]” Day, 263 S.W.3d at 900, and therefore, we will not
analyze the facts presented in this case under McCormick.
                                                   -6-
        A police officer may make an investigatory stop based upon reasonable suspicion,
supported by specific and articulable facts, that a criminal offense has been or is about to
be committed. Terry v. Ohio, 329 U.S. at 20-21 (1968); Binette, 33 S.W.3d at 218.
Furthermore, a police officer must have such a reasonable suspicion in order to stop a
vehicle without a warrant. State v. Randolph, 74 S.W.3d 330, 334 (Tenn. 2002).
Reasonable suspicion is determined by an examination of the totality of the
circumstances. Binette, 33 S.W.3d at 218. Circumstances relevant to an analysis of
reasonable suspicion include “the officer‟s personal objective observations . . . [and any]
[r]ational inferences and deductions that a trained officer may draw from the facts and
circumstances known to him.” State v. Yeargan, 958 S.W.2d 626, 632 (Tenn. 1997).

       The State does not challenge the trial court‟s finding that the Defendant was seized
when Ofc. Morgan pulled up behind the Defendant‟s car and activated his patrol
vehicle‟s blue lights. We have previously noted that a seizure or detention occurs when
“„in view of all of the circumstances surrounding the incident, a reasonable person would
have believed that he was not free to leave.‟” Williams, 185 S.W.3d at 316 (quoting
United States v. Mendenhall, 446 U.S. 544, 554 (1980)). Ordinarily, when an officer
turns on his blue lights, the officer has initiated a detention. See State v. Pulley, 863
S.W.2d 29, 30 (Tenn. 1993). However, in some instances, an officer‟s activation of the
emergency blue lights will not constitute a detention, such as when the officer turns on
the emergency lights for reasons of safety. See Williams, 185 S.W.3d at 318. In this
case, the stop occurred in a residential area during the early morning hours and no other
cars were present at the time. The parties have agreed that the Defendant was detained
when, with his blue lights flashing, Ofc. Morgan pulled his patrol car in directly behind
the Defendant‟s vehicle, and we are constrained to agree. See id. (concluding that,
because there was nothing “to indicate the officer was concerned that the defendant was
in need of assistance,” and because no other vehicles were in the area, a seizure had in
fact occurred).

       Next, we must next determine whether the detention was justified by reasonable
suspicion of criminal activity. In determining whether an investigatory detention is based
upon reasonable suspicion, we engage in a “fact-intensive and objective analysis,”
reviewing the record for “specific and articulable facts, that the defendant had committed,
or was about to commit, a criminal offense.” See Williams, 185 S.W.3d at 318-19.
Reasonable suspicion must be supported by something more than the officer‟s “inchoate
and unparticularized suspicion or „hunch.‟” Day, 263 S.W.3d at 902 (quoting Terry v.
Ohio, 392 U.S. at 27). However, “„reasonable suspicion can be established with
information that is different in quantity or content than that required to establish probable
cause‟” and “can arise from information that is less reliable than that required to show
probable cause.” Id. at 903 (quoting Pulley, 863 S.W.2d at 32).


                                             -7-
      Here, the trial court concluded that Ofc. Morgan had grounds to stop the
Defendant because she was obstructing traffic. Tennessee Code Annotated section 39-
17-307(a)(1) prohibits such behavior: It is an offense to

       [o]bstruct[]a highway, street, sidewalk, railway, waterway, elevator, aisle,
       or hallway to which the public, or a substantial portion of the public, has
       access; or any other place used for the passage of persons, vehicles or
       conveyances, whether the obstruction arises from the person‟s acts alone or
       from the person‟s acts and the acts of others[.]

 “Obstruct” means “to render impassable or to render passage unreasonably inconvenient
or potentially injurious to persons or property.” Tenn. Code Ann. § 39-17-307(b).

        The Defendant relies on Williams, 185 S.W.3d 311, for the proposition that Ofc.
Morgan lacked reasonable suspicion to believe that the Defendant was obstructing a
roadway in violation of Tennessee Code Annotated section 39-17-307, and accordingly,
her brief investigatory detention which followed was unjustified. In support of her
argument, the Defendant relies upon the following assertions: (1) “the evidence
preponderates against the trial court‟s finding [accrediting Ofc. Morgan‟s testimony] that
[the Defendant‟s] vehicle was in the middle of the road because Mr. Wells testified with
certainty that his door was hanging over the grass”; (2) even if Ofc. Morgan‟s testimony
is deemed credible regarding the location of the Defendant‟s car, “an officer‟s patrol
vehicle or any other normal sized vehicle could have easily passed the Defendant‟s
vehicle without inconvenience or potential injury”; and (3) the Defendant was not
obstructing traffic because “there was no other traffic on the roadway at the time [Ofc.
Morgan] stopped the Defendant.” The State responds that “the [D]efendant‟s effort to
discredit [Ofc.] Morgan is not an appropriate basis for relief on appeal.” The State then
provides two additional facts in support of the conclusion that the stop was justified by
reasonable suspicion—the lateness of the hour and the vehicle‟s location in a high crime
area—and asserts that the combination of these two facts, “on top of the proof of the
traffic violation[,] renders the trial court‟s decision beyond rebuke under the binding
precedent.”4

        In Williams, the Tennessee Supreme Court affirmed the trial court‟s conclusion
that the officer did not have reasonable suspicion to make a stop under section 39-17-307
4
   The lateness of the hour and a defendant‟s presence in a “high crime area” may be factors in
determining reasonable suspicion; however, those factors alone do not establish reasonable suspicion.
See State v. Lawson, 929 S.W.2d 406, 408 (Tenn. Crim. App. 1996). The only possible criminal activity
afoot at the time Ofc. Morgan parked his patrol car behind the Defendant‟s vehicle was obstruction of a
roadway. While Ofc. Morgan testified that the area was known as “a problem spot for a lot of gang
members and various crimes,” he conveyed no conduct from the Defendant that could have been
construed as consistent with such activity.
                                                 -8-
for obstructing traffic. In that case, Chattanooga Police Department Officer Christopher
Sims, while performing a routine patrol, saw the defendant‟s vehicle “stopped with the
engine running, blocking one lane of a two-lane road,” where there were no other
vehicles present. Williams, 185 S.W.3d at 313. Observing that the trial court deduced
from Ofc. Sims‟s testimony that the defendant was not “obstructing” a street within the
definition of section 39-17-307, the Williams court affirmed the suppression of the
evidence, reasoning,

       Because the evidence does not preponderate to the contrary, we uphold the
       trial court‟s findings of fact. In light of the fact that the defendant was not
       obstructing traffic, Officer Sims could have had no reasonable suspicion
       that a crime either had been committed, was being committed, or was going
       to be committed.

Id. at 319.

        However, we agree with the trial court here that Williams is not on point under
these facts. The Defendant urges us to conclude that the evidence preponderates against
the trial court‟s finding accrediting Ofc. Morgan‟s testimony that the Defendant‟s vehicle
was stopped in the middle of the road and asks us, instead, to accredit Mr. Wells‟s
testimony that the car was pulled over on the side of the street. This is primarily an issue
of credibility. Ofc. Morgan testified that he observed the Defendant‟s vehicle “stopped in
the middle of the road, direct middle, [with the] doors open,” and the “lights were on.”
Ofc. Morgan later stated that he was unable to “get around the vehicle” because it was
“parked directly in the middle of road.” On cross-examination, Ofc. Morgan again said
that he stopped the Defendant because she “was obstructing the roadway,” and “[he]
couldn‟t get around [her car].” The trial court noted that much of Ofc. Morgan‟s and Mr.
Wells‟s testimony disagreed but accredited Ofc. Morgan‟s that the Defendant was parked
in the middle of the road, and we cannot conclude that the evidence preponderates
otherwise. Once more, questions regarding witness credibility and resolution of conflicts
in the evidence are matters entrusted to the trial court.

       Alternatively, the Defendant submits that, even if the vehicle was in the middle of
the road, Ofc. Morgan still had room to pass, and she was therefore not obstructing the
road under the definition provided in section 39-17-307(b). Once more, “obstruct” is
defined as “to render impassable or to render passage unreasonably inconvenient or
potentially injurious to persons or property.” (Emphasis added). The trial court first
accredited Mr. Ruiz‟s testimony “regarding the width of the road” but then observed that
Ofc. Morgan testified that the vehicle‟s door was open and that a person was present
outside of the vehicle. The trial court determined, based upon these additional facts, that
it lacked “sufficient reason to question [Ofc.] Morgan‟s testimony regarding the
insufficiency of the clearance[,]” reasoning,
                                             -9-
       [D]epending on the location and activity of the person outside the vehicle,
       on one side less [sic], obstruction is not solely a matter of width. . . .
       Perhaps uncertainty about the movement of the [D]efendant‟s vehicle or its
       occupants was another reason for [Ofc.] Morgan‟s assessment of the
       sufficiency of the clearance.

       Ofc. Morgan testified that he “saw someone standing on the outside of” the
Defendant‟s car and that a door was open when he initially observed the vehicle.
Although Ofc. Morgan could not remember which specific door(s) of the vehicle were
open, he did recall with some confidence that the engine was running, that the vehcile‟s
lights were on, that “somebody was standing up” outside of the car, and that a male
passenger was present. Again, the trial court accredited Ofc. Morgan‟s testimony on
these matters. We agree with the trial court that these additional factors distinguish this
case from Williams and, accordingly, conclude that the trial court did not err in
determining that the Defendant was obstructing the road under the statute‟s definition.

        The Defendant additionally submits that that she was not obstructing traffic
because there was no traffic on the road. Ofc. Morgan confirmed that this was a
residential area, that the stop occurred during the early morning hours, that the street was
not “lined for traffic[,]” and that there were no other cars in the area. Regardless,
Williams does not require that other traffic be present in the area to constitute reasonable
suspicion of a violation of section 39-17-307. In Williams, the officer‟s testimony was
that it was a deserted, two-lane road and that the defendant was not blocking any traffic,
other cars being able to pass safely. 185 S.W.3d at 319. Williams simply requires that a
defendant be obstructing any potential traffic, which we have concluded occurred here.
The fact that another motorist had not yet encountered the obstruction created by the
Defendant does not inure to the Defendant‟s benefit. Consequently, we affirm the trial
court‟s conclusion that Ofc. Morgan had reasonable suspicion to conduct an investigatory
stop.

                                     CONCLUSION

      For the foregoing reasons, on the certified question presented, we hold that Ofc.
Morgan‟s warrantless detention of the Defendant and her vehicle was valid because it
was supported by reasonable suspicion that the Defendant had committed or was about to
commit a crime. Accordingly, we affirm the judgment of the trial court.



                                                   _________________________________
                                                   D. KELLY THOMAS, JR., JUDGE

                                            -10-